Citation Nr: 1226260	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as due to herbicide exposure.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), from June 19, 2006 through October 16, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966, to include service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision in which the RO denied service connection for a skin condition and also denied entitlement to a TDIU.  In November 2006 the Veteran filed a notice of disagreement (NOD) with the denial of service connection for the skin condition and the denial of a TDIU.  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007.

In January 2007, the RO granted service connection for prostate cancer and assigned a 100 percent, rating effective October 17, 2006.  Consideration of the TDIU claim is therefore limited to the period from June 19, 2006 (the date on which the TDIU claim was filed) through October 16, 2006 (the day prior to the effective date of the award of the 100 percent rating).  

In September 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims as reflected in a February 2012 supplemental SOC (SSOC) and returned these matters on appeal to the Board for further consideration.

An October 2009 letter informed the Veteran that a hearing he had requested was scheduled in November 2009.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In May 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.  

2.  Although the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service, he has not been diagnosed with any skin disability recognized by the VA as etiologically related to herbicide exposure.

3.  While service treatment reflect a single skin complaint, no chronic skin disorder was shown in service or for many years thereafter, and there is no medical evidence or opinion to support a finding that there exists a medical nexus between any current skin problem and the Veteran's service.

4.  For the period from June 19, 2006 through October 16, 2006, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 30 percent disabling,  

5.  For the period in question, the Veteran did not meet the minimum percentage requirements for award of a TDIU, and the disability was not shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, , 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for a TDIU, for the period  from June 19, 2006 through October 16, 2006, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases-which includes claims for a TDIU-a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction(in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in June 2006 and September 2006 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a skin disability, as well as for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; the letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2006rating decision reflects the initial adjudication of the claims after issuance of the letters.  Hence, the June 2006 and September 2006 pre-rating letters -which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis   

A. Service connection for a skin disability, to include
as due to herbicide exposure.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran claims entitlement to service connection for a skin disorder which he alleges is due to his exposure to herbicides while stationed in Vietnam.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f)) and 38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran's service in Vietnam is documented in the service personnel records and therefore he is presumed to have been exposed to herbicides.  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Chloracne or other acneform disease consistent with chloracne is listed, no other skin disease is included.  Id.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Although herbicide exposure is presumed, the Veteran does not have one of the skin disorders listed as a presumptive disorder based on herbicide exposure.  Service connection is therefore not warranted for a skin disorder on a presumptive basis.  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  See also  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

In this case, however, the Board finds that service connection is not warranted for a skin disorder on any other basis.  

There is no evidence of a chronic skin disorder in the service treatment records.  These records document a single reference to problems with the Veteran's skin.  In March 1966, the Veteran sought treatment for a rash on his face and body.  No diagnosis was then rendered.  The treatment records reflect no  further complaints or diagnosis of, or treatment for, skin problems.  Physical examination of the Veteran's skin was determined to be normal at the time of the April 1966 separation examination.  

While there is post-service evidence of skin problems, the record simply does not support a finding that there exists a medical nexus between any current skin disorder and the Veteran's military service.  

As noted above, no chronic skin disability was shown during service , and, as indicated below, the post-service records do not document skin problems for many years after service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, there is no competent. persuasive evidence or opinion which links any current skin problems to the Veteran's active duty service, to include his presumed exposure to herbicides therein.  

The report of a June 2006 VA examination includes a notation that the Veteran developed skin lesions on his face as a result of military service.  Physical examination revealed skin lesions of the face for which the Veteran was seeking treatment in dermatology.  The Board finds the report does not actually reflect a medical opinion, but rather, reflects that the examiner was merely recording the Veteran's own reported medical history and identified   It is noteworthy that, in the report of examination, this notation is located prior to the physical examination portion of the record where the Veteran's self-reported history was recorded.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In essence, the fact that Veteran's own reported medical history is reflected in this record does not constitute competent, probative evidence in support of the claim.  

On VA examination in October 2006, the Veteran complained of lumps on his chest which reportedly started while he was in Vietnam.  He did not recall any trauma to the area.  The lesions had been itchy and somewhat stable over the years.  He also complained of multiple growths on his face which he believed began while he was in Vietnam.  The lesions were asymptomatic.  Physical examination revealed slightly raised scars in the mid central chest.  On the face were multiple verrucous papules.  The diagnoses were central chest keloids and dermatosis papulosis nigrin.  The examiner wrote that the keloids on the chest were in a location known to have the appearance of spontaneous keloids.  The keloids could also be brought on by trauma to the area but the Veteran did not recall this.  The examiner noted that ermatosis papulosis nigrin was a benign condition which often occurred in African Americans.  Thus, while the examiner did not directly address the question of etiology between current skin problems and service, his comment points to a source other than military service,  

In May 2007, it was reported that the Veteran had a history of keloids and dermatosis papulosis nigrans and was concerned with lesions around his right eye.  It was noted that the lesions were chronic, not changing and not obstructing vision.  The Veteran did not have any other skin concerns at that time.  Physical examination revealed numerous flat black papules on the face and flattened keloidal butterfly shapes scars on the chest.  The impression for the face was dermatosis papulosa nigrans versus fibroepithelial polyps or pedunculated seborhheic keatosis which were noted to all be benign entities.  The other impression was keloids on the chest which had improved.  The clinician did not provide an opinion regarding the etiology of any diagnosis.

On December 2010 VA examination, the Veteran reported that he started losing his hair in the bilateral temple area in 2004.  It was noted that the hair loss had been constant and progressive over the last year.  Physical examination revealed symmetrical hair loss at the bilateral temples with no lesions, ulcerations, or evidence of scarring.  The diagnosis was androgenic alopecia.  The examiner opined that it was not at least as likely as not that the skin condition was related to the Veteran's service in Vietnam.  The examiner opined that the Veteran's hair loss was most likely related to male pattern baldness because of its nonscarring symmetrical pattern on the scalp. 

In short, none of the medical opinions addressing the etiology of post-service skin  problems even suggests that there exists an etiological relationship between any such problems and any incident of the Veteran's service-to include presumed herbicides exposure therein-and neither the Veteran nor his representative has presented or identified any such opinion evidence.

In addition to the medical evidence, the Board has considered the Veteran's assertions, as well as those advanced by his representative, on his behalf; however, such evidence likewise provides not basis for allowance of the claim. 

To whatever extent the Veteran asserts a continuity of skin problems since service, which he is competent to assert, the Board notes that any such assertions, alone, provide no persuasive evidence in support of the claim. There simply is  no competent, persuasive evidence which links a current skin disorder to the Veteran's active duty service via the Veteran's allegations of continuity of symptomatology.  No health care provider has acknowledged such a history and, based on these reports, link a current skin disorder to active duty other than that addressed above with regard to the examiner's recitation of the Veteran's own reported history in the June 2006 clinical record.  Again, the Board found this did not constitute an actual medical opinion in support of the claim. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran suffers from chloracne, or that there exists a medical nexus between a current skin disability and service, the Board points out that the matters of diagnosis and etiology of the disability here at issue is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a skin disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Entitlement to a TDIU, for the period from 
June 19, 2006 through October 16, 2006

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).  

In this case, for the pertinent time period from June 19, 2006 through October 16, 2006, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, as service connection was in effect only for PTSD, rated as 30 percent disabling.  The Board notes the Veteran did not appeal the initial disability rating of 30 percent which was assigned for the PTSD during this time period.  

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

For the period under consideration, competent, persuasive evidence of record dated during the applicable time period does not support a finding that the Veteran is unemployable due to his service-connected PTSD.  The evidence of record reflects treatment for mental problems but did not include any persuasive opinions indicating the Veteran was unemployable due to his PTSD.  

At the time of a June 2006 VA examination for nonservice connected pension, the Veteran complained of low back pain which radiated to the right leg.  He also reported right knee pain.  He informed the examiner that he was not working.  The examiner noted that there was no history of anxiety or depression at the time of the examination.  

In his June 2006 TDIU claim, the Veteran reported he was last employed up until June 2006.  He indicated he had education in recreation/counseling.  He wrote that he could not perform prolonged standing or walking and his right knee bothered him.  The older he got, he was not marketable.  On an accompanying statement, the Veteran wrote that he had nightmares, depression and headaches which were causing problems with his working.  

A June 2006 clinical record indicates the Veteran said he was experiencing PTSD symptoms.  He reported he was irritable, temperamental and unable to reach his potential because he was living in the past.  He had recurring nightmares and recalled the smells of war and would wake up choking his wife.  The Board notes the Veteran has reported elsewhere that he had never been married.  

Several days later in June 2006, an intake evaluation revealed the Veteran reported depressed mood, feeling unmarketable, he had poor motivation, poor focus and concentration, he was short tempered, easily angered, irritable, and he had nightmares, hypervigilence and some flashbacks.  He denied audio hallucinations, visual hallucinations, suicidal ideation and homicidal ideation.  It was noted the Veteran graduated from high school and had 119 college credits in communication and education.  He reported he had been unemployed for three or four years and had worked as a counselor.  He informed the clinician that he had never been married and did not have a current relationship.  Subsequent clinical records reveal, however, that the Veteran had a long term girlfriend during this time period.  He reported he was homeless and living with friends who were also his support system.  Mental status examination revealed the Veteran was casually dressed and oriented times three.  His behavior was irritable, angry, and odd but cooperative.  Speech was within normal limits.  Mood was reported as depressed.  Affect was angry.  The Veteran denied audio and visual hallucinations.  Thought processes were concrete with the Veteran concerned about getting "service connected."  There was no suicidal or homicidal ideation.  Judgment and insight were fair.  Concentration was fair and there were vague memory problems.  The axis I diagnosis was depressive disorder not otherwise specified, rule out PTSD, rule out malingering.  A Global Assessment of Functioning score (GAF) of 50 was assigned.  The Axis IV diagnosis was homeless, unemployed, financial problems.  The assessment was that the Veteran had depression and possibly PTSD who seemed cognitively impaired for unclear reasons.  The examiner opined that the Veteran needed a formal workup for dementia.  The examiner noted the Veteran was focused on getting his service connection.  

In July 2006, the Veteran reported he had been more irritable on the streets and admitted to chronic insomnia, nightmares, and flashbacks which were triggered by recent fireworks.  He was hypervigilent with excessive startle and poor concentration.  Mental status examination revealed the Veteran was adequately groomed, with a depressed mood.  Affect was restricted.  Thought processes were mildly tangential at times but easily redirected.  There was no suicidal or homicidal ideation and no psychosis.  The Veteran was oriented with fair insight and judgment.  

In August 2006, it was noted that the Veteran continued to suffer with significant PTSD and that he remained homeless.  Mental status examination revealed the Veteran was adequately groomed with an extremely dysphoric mood.  Affect was very restricted and could be irritable.  Thought processes were goal directed without suicidal or homicidal ideation.  No psychosis was present.  

In September 2006, mental status examination revealed the Veteran was dressed in fatigues.  Mood was fair and still dysphoric.  Thought processes were goal directed.  There was no suicidal or homicidal ideation.  No psychosis was present.  The Veteran was oriented with fair insight and judgment.  

In October 2006, the Veteran reported he was chronically dysphoric.  His own family did not understand him.  He had a job as a counselor from 1996 to 2000 but his PTSD was triggered and he could not cope with the stress of work.  He had difficulty with authority.  He had some friends.  Mental status examination revealed the Veteran was adequately groomed with a fair, often dysphoric mood.  Affect was appropriate and cooperative.  Thought processes were goal directed and there was no suicidal or homicidal ideation.  The Veteran was oriented.  

The Board finds the medical evidence of record dated during the pertinent time period indicates the Veteran had psychiatric problems.  However, there is no competent persuasive evidence indicating that the PTSD symptomatology was directly productive of unemployability.  No health care provider is on record during the pertinent time period as opining that the symptomatology associated with the service-connected PTSD was productive of unemployability.  

The Board finds there is no competent, persuasive evidence of record which demonstrates that the Veteran was unemployable as a result of his service-connected PTSD during the pertinent time period.  The only evidence which comes close to suggesting such a link is the GAF score of 50 which was assigned by the clinician in June 2006.  The Board finds that this GAF score, alone, does not provide a basis for assigning TDIU.  

According to DSM-IV, a GAF score ranging from 41 to 50 is assigned for serious symptoms or any serious impairment in social, occupational or school functioning (e.g. no friends or unable to hold a job).  In this case, however, there is no medical evidence of record that the PTSD prevented employment beyond the single assignment of the low GAF.  The psychosocial stressors which are listed in the June 2006 clinical records under the Axis IV diagnosis are homelessness, unemployment and financial problems.  There is no indication that the unemployment is caused by the PTSD.  Rather based on the Axis IV diagnosis, being unemployed is found to be a cause of some of the Veteran's symptoms.  

Significantly, the Board finds that the Veteran has been less than truthful when informing health care professionals about his living arrangements. 

 The record demonstrates that, at least as early as March 1990, the Veteran had been receiving mail from VA which was addressed to him at an address located in Philadelphia, PA.  As of May 2012, the Veteran continues to receive mail addressed to him at this exact same address.  Despite this fact, in 2006, when the Veteran submitted his mental disorder claim and skin claim and intermittently thereafter, the Veteran informed numerous health care providers that he was homeless.  He has also provided conflicting evidence to other health care professionals, at different times, regarding his living arrangements and homeownership.  An August 1996 VA clinical record indicated the Veteran reported he lived with family.  In April 2006, the Veteran reported he previously owned a house which he purchased using a VA loan guarantee but he lost the home the prior year through foreclosure.  He informed the clinician that he had been living outdoors.  In July 2006 a clinician wrote that it was unclear how the Veteran lost his house but stated that he lived with his friend who was letting him use his phone and address as contacts for VA.  

In December 2006, it was written that the Veteran was single and living alone.  In January 2007, it was noted that the Veteran lived alone but has help.  In October 2007, a VA psychiatrist wrote that the Veteran lived alone.  In April 2009, the Veteran informed a clinician that he had lost his house of 7 years but was attempting to get back on track financially.  The Veteran informed the examiner who conducted the December 2010 VA skin examination that he was homeless and lives in a car.  

At the time of a December 2011 VA psychiatric examination, the Veteran reported that he had been homeless and living on the streets for the past year to year and a half.  In January 2012, the Veteran informed a clinician that he needed help as he had been on the streets for the past seven months.  

The Board stresses that, for at least 20 years, the Veteran had been receiving mail from VA at the same address.  Additionally, the telephone number the Veteran reported at the time of the August 1996 claim was the same telephone number which was used in 2006.  There is no explanation in the record why the Veteran reported he was homeless in 2006 and thereafter if he has maintained the same mailing address for more than 20 years.  There are several references in the clinical record to the Veteran being offered housing assistance services by VA but no indication that he ever pursued this.  The Board finds this constitutes further evidence that the Veteran was not and has not been homeless for at least 20 years.  

The Board further notes that, at the time of the April 2006 claim submission, the Veteran indicated that his address included "c/o."  However, at no other time did the Veteran use this designation when informing VA of his address.  The Board finds this constitutes further evidence of an intent to advance inaccurate information in connection with a claim for benefits.  

The Board finds the above evidence demonstrates that the Veteran was not homeless at the time he submitted his claims in 2006.  The Board further notes that the clinician who examined the Veteran in June 2006 observed the Veteran was fixed on obtaining service connection.  The Board finds the Veteran advanced false information in connection with his claims for VA compensation.  

Based on the above, the Board has determined that one of the reported psychosocial stressors upon which the GAF of 50 was assigned is not factually correct.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The low GAF score does not equate to a finding of unemployability due to the service-connected PTSD in the current case.  

Furthermore, to whatever extent the Veteran and his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of their assertions, alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters (see Bostain,  11 Vet. App. at  127 and Routen (10 Vet. App. at 186)), and none of at these lay assertions is supported objectively.  

As such, the Board must conclude that the criteria for assignment of a TDIU are not met.  While the record reflects that the Veteran has not been employed since 2006 or earlier, competent, persuasive evidence simply does not support any lay assertions that the Veteran was unemployable due to his service-connected PTSD during the period at issue.  

As a final point, the Board again emphasizes that the entire claim for a TDIU rests on clinicians interpretations of the Veteran's self-reported mental health symptomatology he allegedly experiences, as there is very little objective clinical findings.  Significantly, discussed above, the Board has found reason to question the Veteran's credibility.  Based on this, the Board finds that the Veteran's self-reported mental health symptoms are not persuasive.   Other than these assertions, and an unwarranted  GAF score assigned by an examiner on the basis of such assertions, there is no evidence indicating that, for the period in question, the Veteran was, in fact, rendered  unemployable due to  PTSD. As such, the criteria for invoking the procedures for assignment of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are not met. 

For all the foregoing reasons, the Board finds that the claim for a TDIU, for the period from June 19, 2006 through October 16, 2006, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, persuasive evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for a skin disability is denied.

A TDIU, for the period from June 19, 2006 through October 16, 2006 is denied.  



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


